
	
		III
		112th CONGRESS
		2d Session
		S. RES. 378
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2012
			Ms. Landrieu (for
			 herself, Mr. Lugar,
			 Ms. Klobuchar, Mr. Grassley, Mrs.
			 Gillibrand, Mr. Inhofe,
			 Mr. Blumenthal, Mr. Boozman, Mrs.
			 Hutchison, Mr. Levin, and
			 Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  children should have a safe, loving, nurturing, and permanent family and that
		  it is the policy of the United States that family reunification, kinship care,
		  or domestic and intercountry adoption promotes permanency and stability to a
		  greater degree than long-term institutionalization and long-term, continually
		  disrupted foster care.
	
	
		Whereas the family is the basic unit of society and
			 contributes to the emotional, financial, and material support essential for the
			 healthy growth and development of children;
		Whereas children without a family or connections to
			 siblings and relatives or a permanent relationship with a caring adult are at
			 risk of being homeless, growing up in substandard institutional care, and are
			 vulnerable to sexual and labor exploitation and abuse;
		Whereas research has shown that children who are
			 abandoned, abused, or severely neglected can face significant risks that are
			 costly to society, including lower individual lifetime earnings, poorer
			 educational achievement, and higher consumption of health services, which in
			 turn could lead to a greater risk of criminal activity and greater risk of
			 incarceration;
		Whereas there is scientific evidence that children
			 deprived of a family, including connections with siblings, often experience
			 trauma, which can have a detrimental impact on the development of a
			 child;
		Whereas some estimates show that there are approximately
			 18 million children in the world who have lost both parents and at least 2
			 million children in the world who are in institutional care;
		Whereas there are approximately 408,000 children in the
			 United States foster-care system and 107,000 of them are awaiting
			 adoption;
		Whereas within the current foster-care system, many
			 children are overmedicated, housed in inadequate group homes, denied the
			 ability to engage in age-appropriate activities, such as afterschool
			 activities, and often denied access to their siblings or placement with a
			 relative guardian due to insufficient efforts to locate family members;
		Whereas thousands of children who age out
			 of the foster-care system in the United States every year lack the security or
			 support of a biological or adoptive family, connections with siblings and
			 relatives, or a permanent relationship with a caring adult and struggle to
			 secure affordable housing, health insurance, higher education, and adequate
			 employment;
		Whereas current governmental efforts to assist these
			 highly vulnerable children in the United States and around the world do not
			 include an effective strategy for securing a protective family, connections
			 with siblings and relatives, or a permanent relationship with a caring adult
			 for every child; and
		Whereas while there have been several bipartisan laws
			 enacted in the past several years that have made progress on a number of needed
			 child-welfare reforms, much remains to be done to ensure that all children have
			 a safe, loving, nurturing, and permanent family, regardless of age or special
			 needs: Now, therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)affirms that all
			 children in the world, including those with special needs, deserve a safe,
			 loving, nurturing, and permanent family, connections with siblings and
			 relatives, or a permanent relationship with a caring adult;
				(B)acknowledges that
			 the United States Government can and should do more by working with the private
			 sector, nonprofit organizations, and faith-based communities to implement cost
			 effective strategies that connect children living outside of family care with a
			 permanent, supportive family, or connections with siblings and relatives, or a
			 permanent relationship with a caring adult;
				(C)encourages
			 States, counties, cities, and to the extent appropriate, other governments to
			 invest resources in family preservation, reunification services, services to
			 help older youth transition out of care with a connection to siblings,
			 relatives or a caring adult, kinship adoption, domestic adoption, and
			 intercountry adoption and post adoption strategies to ensure that more children
			 in the United States are provided with safe, loving, and permanent family
			 placements or a permanent relationship with a caring adult; and
				(D)recognizes the
			 United States Agency for International Development and the Department of State
			 for recent efforts to develop a strategy for meeting the unique needs of
			 children living outside of family care;
				(2)it is the sense
			 of the Senate that children should have a safe, loving, nurturing, and
			 permanent family; and
			(3)it is the policy
			 of the United States that family reunification, kinship care, or domestic and
			 intercountry adoption promotes permanency and stability to a greater degree
			 than long-term institutionalization and long-term, continually disrupted foster
			 care.
			
